1

2

3

4

5

6                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ARIZONA
7
                                                    )   Chapter: 13
8     In re:                                        )   Case No. 2-19-bk-09299-BKM
        DENEKA M. LECHUGA                           )
9                                                   )   ORDER EXTENDING DEADLINE TO
                                                    )   RESPOND TO TRUSTEE’S
10                                                  )   RECCOMENDATION
11
                                    Debtor
             Having reviewed and considered the Motion for Extension of Time to Respond to
12
      Trustee’s Recommendation and good cause appearing.
13           IT IS HEREBY ORDERED that Debtor shall have until December 16, 2019 to file all

14    remaining missing Schedules and Statements.

15                                      Dated & Signed Above
16

17

18

19

20

21

22

23

24

25




     Case 2:19-bk-09299-BKM      Doc 32-1 Filed 12/02/19 Entered 12/02/19 20:14:45             Desc
                                Exhibit Proposed Order Page 1 of 1
